Citation Nr: 1607292	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of esophageal cancer. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for esophageal cancer.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in the same month.

In December 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on  appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ  action on the claim on appeal is warranted.  

Service personnel records show that the Veteran served in a U.S. Marine Corps engineering battalion for four weeks of field training at Camp Lejeune, North Carolina in 1969; a one year deployment to the Western Pacific from July 1969 to July 1970 that included duty in the field in Japan and the Republic of Vietnam; and shore duty at Camp Lejeune from July 1970 to October 1970.  

In his February 2012 substantive appeal and during the December 2015 Board hearing, the Veteran contended that his esophageal cancer was caused by the combined effects of exposure to herbicides in the Republic of Vietnam and by exposure to drinking water contaminated with volatile organic compounds (VOCs) at Camp Lejeune.  

In March 2010, the Veteran was diagnosed with esophageal cancer at Penn State Milton S. Hershey Medical Center.  He underwent an esophogastronomy followed by courses of radiation and chemotherapy.  He experienced a severe loss of weight and several episodes of respiratory infection in late 2010 and 2011.  However, VA outpatient records through November 2013 show that the cancer was in remission and that the Veteran has regained weight but experienced some residuals.  

VA's Adjudication Procedures Manual, M21-1, Part IV.11.2.C.5.p, contains a non-exclusive list of diseases for which there is limited or suggestive evidence of potentially associated with Camp Lejeune service from 1953 to 1987.  Esophageal cancer is among those listed diseases.  A VA medical opinion is required if a veteran with verified service is shown to have a manifestation of the disease.   

In October 2013, a VA physician noted a review of the claims file and that the Veteran served at Camp Lejeune from June 1969 to October 1970 but that details of his site of residence and duties were not provided.  The physician acknowledged the diagnosis and surgery for esophageal cancer.  The physician referred to a 2009 National Research Council report that explained the limited/suggestive evidence of an association.   However, the physician found that the Veteran's 35 pack years of smoking was a very significant risk factor which outweighed the limited or suggestive evidence of a risk factor caused by high levels of exposure to water contamination at Camp Lejeune.  

During the Board hearing, the Veteran contended that both herbicides in Vietnam and VOCs in drinking water at Camp Lejeune caused his esophageal cancer.  He also testified that his attending surgeon at Penn State Milton S. Hershey Medical Center, Dr. Kevin F. Staveley-Carroll, had told him orally that his disease a related to Agent Orange. 

A presumption of service connection for any disorder based on exposure to VOC contaminated drinking water at Camp Lejeune is not available.  A presumption of service connection for esophageal cancer based on exposure to herbicide is also not available.  38 C.F.R. § 3.307, 3.309 (2015).  However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board finds that an addendum VA medical opinion is necessary to decide the claim because the duration and nature of the Veteran's service at Camp Lejeune in a field combat engineering unit as a trainee for 4 weeks and as a member of an operational company for four months is known, and that it is reasonable that he resided in a barracks and consumed water from the base sources at the barracks and base galley during those periods of time.  Further, an opinion is required to address whether the combined effects of herbicide and VOC exposure are outweighed by other risk factors in the Veteran's case including the history of tobacco smoking.  

The AOJ must also provide the Veteran the opportunity to submit or authorize VA to obtain additional pertinent evidence, to include a statement and  clinical records from Dr. Staveley-O'Connor regarding the etiology of the Veteran's esophageal cancer.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent,  records--to include a  written opinion and clinical records from Dr. Staveley-O'Carroll, surgical oncologist (identified in the record and by the Veteran during the Board hearing) .

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion, based on review of the electronic claims file, by an appropriate physician.  Arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

If the Veteran is examined, all necessary tests and studies must be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, consistent with sound medical judgment, as to whether  the Veteran's esophageal cancer and residuals are  at least as likely as not (i.e., a 50 percent or greater probability) etiologically related, separately or in combination, to exposure to herbicide in Vietnam and/or exposure to VOCs in drinking water during engineering unit training and service at Camp Lejeune for 4 weeks in 1969 and for four months in 1970.  

For the purposes of the opinion, the examiner should presume that the Veteran performed combat engineering duties in the field in Vietnam such as mine clearing operations and similar training exercises at Camp Lejeune while living in a barracks and subsisting at a base galley.  Examination may be performed by a single or multiple examiners depending on their qualifications to address diseases that may be associated with organic chemicals.  

All examination findings/testing results (if any),, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for service connection for residuals of esophageal cancer in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA file(s) since the last adjudication ) and legal authority (to include that governing all applicable theories of entitlement).  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


